Citation Nr: 0702611	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic low back pain.

2.  Entitlement to service connection for chronic low back 
pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for angina, chest 
pains, and high blood pressure.

6.  Entitlement to service connection for bilateral ear pain.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for bilateral foot 
pain.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision for the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Although the RO, in essence, reopened and adjudicated the 
issues of entitlement to service connection for a low back 
disorder and an acquired psychiatric disorder on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Because these 
claims have been reopened and re-adjudicated on the merits 
the specific notice matters addressed in Kent v. Nicholson, 
20 Vet. App. 1 (2006), are not required in this case.  In 
light of the holding in Barnett, however, the Board will 
address the new and material evidence requirements prior to 
appellate review of the service connection claims on the 
merits.

The issues of entitlement to service connection for bilateral 
ear pain and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  In a November 1989 rating decision the RO denied 
reopening the veteran's service connection claims for low 
back and acquired psychiatric disorders; the determination 
has become final.

3.  Evidence received since the November 1989 decision is 
neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The evidence of record demonstrates no present back 
disability was incurred either during service or as a result 
of an established incident of active service.

5.  The evidence of record demonstrates no present acquired 
psychiatric disability was incurred during service, within 
the first post-service year, or as a result of an established 
incident of active service.

6.  The evidence of record demonstrates no present disability 
manifested by angina, chest pains, and high blood pressure 
was incurred during service, within the first post-service 
year, or as a result of an established incident of active 
service.

7.  The evidence of record demonstrates no present disability 
manifested by bilateral foot pain was incurred either during 
service or as a result of an established incident of active 
service. 



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim of entitlement to service connection for a chronic low 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

2.  A chronic low back pain disability was not incurred in or 
aggravated by service, was not manifest within the first 
post-service year, and was not incurred as a result of any 
established event, injury, or disease during active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 11315107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  New and material evidence has been submitted and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, was not manifest within the first 
post-service year, and was not incurred as a result of any 
established event, injury, or disease during active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 11315107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

5.  A disability manifested by angina, chest pains, and high 
blood pressure was not incurred in or aggravated by service, 
was not manifest within the first post-service year, and was 
not incurred as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 11315107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

6.  A disability manifested by bilateral foot pain was not 
incurred in or aggravated by service nor as a result of any 
established event, injury, or disease during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in September 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2006.  The notice requirements have been met and all 
identified and authorized records relevant to the issues 
addressed in this decision have been requested or obtained.  
A specific search in August 2006 for service department 
hospital records was unsuccessful.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

New and Material Evidence Consideration

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his service 
connection claims for neck and knee disorders in June 1998.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a November 1989 rating decision the RO denied reopening 
the veteran's service connection claims for low back and 
acquired psychiatric disorders.  It was noted, in essence, 
that the evidence did not demonstrate treatment for back or 
psychiatric disorders during service nor that any present 
back or psychiatric disorder were due to any incident of 
active service.  The veteran did not perfect an appeal from 
these determinations and they became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

The evidence added to the record since the November 1989 
decision includes additional statements from the veteran 
concerning an alleged back injury and psychiatric treatment 
during active service and post-service medical records 
demonstrating present low back and psychiatric disabilities.  
This evidence is neither cumulative nor redundant and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the claims were 
appropriately reopened and re-adjudicated on the merits.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, cardiovascular disorders and 
arthritis, become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Chronic Low Back Pain

Service medical records are negative for complaints, 
treatment, or diagnosis of any low back disorders.  In his 
September 1976 separation report of medical history the 
veteran denied any recurrent pain back.  His separation 
physical examination revealed a normal clinical evaluation of 
the spine.  

VA medical records dated in March 1980 show the veteran 
stated he injured his back in 1975 when he fell off a top 
bunk while in service.  He reported the disorder had been 
aggravated in 1979 when he was mugged and that he had worn a 
lumbar corset since 1979.  The diagnoses included low back 
pain with weak abdominal muscles and myofascial pain 
syndrome.  

In a March 1980 application for VA benefits the veteran 
claimed he injured his back while serving in Germany in 
approximately March 1975.  The veteran's service connection 
claims were denied for failure to report for VA examination.  

Private medical records dated in November 1987 noted the 
veteran stated he felt a pop in his back after lifting a 200 
pound (lb.) bag.  The diagnosis was musculoskeletal pain.  X-
ray examinations in November 1987 and January 1989 revealed a 
normal lumbosacral spine with no evidence of arthritis or 
disc space abnormality.  

In correspondence dated in April 1989 the veteran, in 
essence, requested his service connection claim for a back 
disorder be reopened.  He stated he had been treated for a 
back injury during service in Germany in October 1976.  VA 
medical treatment reports noted the veteran complained of 
back pain that had persisted since 1976.  The diagnoses 
included chronic low back pain over many years without 
opinion as to etiology.  The veteran's claim for service 
connection was denied in November 1989.

VA examination in April 1990 included a diagnosis of lumbar 
derangement.  X-rays revealed an essentially normal lumbar 
spine.  It was noted the veteran complained of low back pain 
since a fall in service in 1976; however, no opinion as to 
etiology was provided.  

In correspondence dated in July 1998 the veteran reported 
that on approximately October 17, 1976, he had fallen off a 
top bunk and hit his back on the rail of a fellow 
serviceman's bunk.  He stated he had been ordered to sick 
call and treated with medication and bed rest.  He 
subsequently reiterated his claim in statements and personal 
hearing testimony.

VA medical records dated in May 1998 noted a recent X-ray 
examination of the back was unremarkable with no evidence of 
stenosis or arthritis.  An October 1998 report included a 
diagnoses of chronic low back pain with symptoms of sciatica.  
The veteran was noted to be unemployable as a result of his 
various disabilities.  Subsequent VA and non-VA treatment 
records include diagnoses of chronic low back pain and 
herniated nucleus pulposus without opinion as to etiology.  
An August 2006 VA psychiatrist, among other things, found the 
veteran was not considered to be a credible source of 
information because of his symptoms of delusions related to a 
psychiatric disorder.  

Based upon the evidence of record, the Board finds a present 
back disability was not incurred during service nor as a 
result of an established incident of active service.  There 
is no evidence of arthritis manifest within the first post-
service year and no evidence of a chronic back disorder for 
many years after service.  The veteran's statements as to his 
having sustained a back injury during service are considered 
to be of no probative weight due to his inconsistent report 
as to the date of injury over the years and the medical 
evidence as to his credibility as a source of information.  
In the absence of credible evidence of an injury during 
service, further development as to this matter would be 
futile.  Therefore, the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Acquired Psychiatric Disorder

Service medical records are negative for complaint, 
treatment, or diagnosis of any psychiatric disorder.  A 
December 1972 consultation report noted there was no evidence 
of a neuropsychiatric disorder.  An undated report of mental 
status evaluation noted there was no evidence of significant 
mental illness.  In his September 1976 report of medical 
history the veteran complained of depression and worry when 
he was nervous.  A September 1976 separation examination 
report noted a normal clinical psychiatric evaluation.  

VA medical records dated in March 1979 noted the veteran had 
no prior psychiatric history, but that he reported feeling 
nervous and anxious.  There was no evidence of hallucinations 
or delusions.  A diagnosis of anxiety neurosis was provided.  
An August 1981 report noted the veteran complained of a one 
month history of nervousness and anxiety.  The examiner noted 
there was no psychiatric history and no evidence of 
hallucinations or delusions, but that the veteran had been 
drinking compulsively for the last week or so.  The 
examiner's impression was alcohol abuse.  

Private medical records dated in September 1981 show the 
veteran reported his service career had been marked by 
difficulties that resulted in psychiatric hospitalization.  
It was noted that since service his history revealed 
difficulty holding a job and problems with drug and alcohol 
abuse.  It was noted he claimed he had been hospitalized at a 
VA facility for a paranoid schizophrenia like episode.  

VA treatment records dated in December 1985 noted the veteran 
had never been hospitalized psychiatrically, but that he had 
been followed as an outpatient since 1981.  The diagnosis was 
generalized anxiety disorder.  A March 1986 report noted a 
diagnosis of chronic schizophrenia, in full remission.  

In correspondence dated in November 1987 the veteran 
requested entitlement to service connection for a psychiatric 
disorder.  He stated he had seen social workers and 
psychologists during service as a result of the unnecessary 
pressure and harassment he experienced from his superiors 
during service.  The veteran's claim for service connection 
was denied in November 1989.

On VA examination in April 1990 the veteran stated that 
during service he had seen a psychiatrist for depression with 
symptoms of sleep difficulty and problems with senior 
officers.  He also stated he was hearing voices telling him 
to cut his wrists.  The diagnoses included schizophrenia, 
undifferentiated type.  No opinion as to etiology was 
provided.  Subsequent VA and private medical records include 
diagnoses of alcohol dependence, schizophrenia, and 
schizoaffective disorder.  

In correspondence dated in August 2000 the veteran reported, 
in essence, that his psychiatric problems began in 
approximately June 1973 when someone put some type of drug in 
his drink at the NCO club.  He stated he reported to the 
hospital the next day and the psychiatrist provided diagnoses 
including anxiety.  

Numerous medical records noted treatment for psychiatric 
impairment; however, no opinion as to the etiology of the 
psychiatric impairment was noted. 

An August 2006 VA examination report noted the veteran was 
examined and that his extensive claims file had been 
reviewed.  The examiner summarized the pertinent evidence of 
record and provided Axis I diagnoses of schizoaffective 
disorder and alcohol, cocaine, and opiate dependence in full 
remission.  It was the examiner's opinion that it was not 
likely the veteran's schizoaffective disorder began during 
service.  It was noted that there was no evidence of 
psychosis in the military record and no probative evidence of 
professional mental health treatment before 1981.  The 
examiner noted the veteran was not considered to be a 
credible source of information and that his belief that he 
had been drugged during service was a delusion.

Based upon the evidence of record, the Board finds an 
acquired psychiatric disability was not incurred during 
service, within the first post-service year, or as a result 
of an established incident of active service.  The August 
2006 VA examiner's opinion as to etiology is persuasive.  
There is no evidence of a psychosis manifest within the first 
post-service year and no evidence of a chronic psychiatric 
disorder for many years after service.  The veteran's 
statements as to his psychiatric problems during service are 
considered to be of no probative weight due to the medical 
evidence as to his credibility as a source of information.  
Therefore, the claim must be denied.  The preponderance of 
the evidence is against the claim.

Angina, Chest Pains, and High Blood Pressure

Service medical records are negative for complaint, 
treatment, or diagnosis of angina or high blood pressure.  A 
periodic examination in November 1975 noted the veteran had 
intermittent bouts of left mammary pain, but no additional 
comments were provided.  Reports dated in January 1976 noted 
chest pain of unknown etiology.  A September 1976 report of 
medical history noted the veteran complained of pain or 
pressure in the chest.  His separation examination report 
noted a normal clinical evaluation of the heart and chest.  
Blood pressure findings of 116/80 were provided.  

VA examination in April 1990 revealed no cardiovascular 
abnormalities.  Blood pressure findings of 120/80 were 
recorded.  Private medical records dated in November 1991 
noted the veteran complained of chest pain and shortness of 
breath, but that there was no history of cardiovascular 
disease.  The examiner noted an electrocardiogram (EKG) was 
normal.  The veteran was released in stable condition.  A 
December 1991 report noted a diagnosis of atypical chest 
pain.  An EKG report at that time noted an irregular heart 
rate due to sinus arrhythmia was within normal limits with no 
significant change since November 1991.  Subsequent VA 
medical records noted diagnoses of hypertension and stable 
angina.  No opinions as to etiology were provided.

In statements and personal hearing testimony the veteran, in 
essence, claimed his present cardiovascular disorders began 
during active service.  He stated that he had been treated 
for chest pain in service and that his hypertension had 
progressed to the point that medication was required.

Based upon the evidence of record, the Board finds no present 
disability manifested by angina, chest pains, and high blood 
pressure was incurred during service, within the first post-
service year, or as a result of an established incident of 
active service.  There is no competent evidence of angina, 
hypertension, high blood pressure, or any cardiovascular 
disorder during or within one year of service.  Although the 
veteran complained of chest pain during service, there is no 
evidence of a diagnosis of any chronic disability either at 
that time or upon treatment many years after service for 
atypical chest pain in December 1991.  

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
While the veteran may sincerely believe that he has a present 
disability as a result of chest pain during active service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.  The preponderance of the 
evidence is against the claim.

Bilateral Foot Pain

Service medical records are negative for complaint, 
treatment, or diagnosis of a bilateral foot disorder.  A 
September 1976 separation examination report noted a normal 
clinical evaluation of the feet.  In statements and personal 
hearing testimony the veteran reported he had experienced 
problems with foot pain since active service.  He asserted 
his pain was due to having worn boots or the stress on his 
feet in service.  VA medical records note a history of foot 
pain.  The diagnoses included plantar fasciitis.  No opinions 
as to etiology were provided.  

Based upon the evidence of record, the Board finds a present 
bilateral foot disability was not incurred during service nor 
as a result of an established incident of active service.  
There is no probative evidence of a chronic foot disorder 
related to service.  While the veteran may sincerely believe 
that he has a bilateral foot disability as a result of active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim must be denied.  The 
preponderance of the evidence is against the claim.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for chronic low back 
pain is reopened.  

Entitlement to service connection for chronic low back pain 
is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for angina, chest pains, 
and high blood pressure is denied.

Entitlement to service connection for bilateral foot pain is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his service connection claims and of which 
parties were expected to provide such evidence by 
correspondence dated in September 2004.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service medical records show the veteran was 
treated for viral otitis media in April 1976 and that in May 
1976 he complained of ear pain and hearing loss.  He also 
complained of hearing loss in a September 1976 report of 
medical history.  The veteran claims he has had continuing 
problems with ear pain and hearing loss since service.  As 
these matters have not been addressed by VA examination, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examinations for 
opinions as to the whether there is at 
least a 50 percent probability or 
greater (at least as likely as not) 
that he has any present ear or hearing 
loss disabilities as a result of 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


